Citation Nr: 0102394	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for multiple joint 
pain, as a chronic disability due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss, as a 
chronic disability due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, as a 
chronic disability due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from November 29, 
1990 to June 6, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for multiple joint pain, memory loss, and fatigue 
as due to an undiagnosed illness.  


REMAND

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, this 
case must be returned to the RO for further development in 
accordance with the new law.  

As part of the duty to assist, the Secretary shall notify the 
claimant and the claimant's representative of any information 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
Also, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000).  This has not been accomplished.

The veteran filed a claim for fatigue as a chronic disability 
resulting from an undiagnosed illness.  It is noted that as 
opposed to fatigue as a chronic disability resulting from an 
undiagnosed illness, there is also a diagnosable disability 
of chronic fatigue syndrome.  The examiner should consider 
this fact when addressing the questions posed by the Board.  
Pertinent VA regulation concerning the diagnosis of chronic 
fatigue syndrome reads as follows:  

(a) For VA purposes, the diagnosis of 
chronic fatigue syndrome requires: 

(1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months; and

(2)  the exclusion, by history, physical 
examination, and laboratory tests, of all 
other clinical conditions that may 
produce similar symptoms; and

(3)  six or more of the following: 
(i)	acute onset of the condition, 
(ii)	low grade fever, 
(iii)	nonexudative pharyngitis, 
(iv)	palpable or tender cervical or 
axillary 	lymph nodes, 
(v)	generalized muscle aches or 
weakness, 
(vi)	fatigue lasting 24 hours or 
longer after 	exercise, 
(vii)	headaches (of a type, 
severity, or pattern that is 
different from headaches in the 
pre-morbid state), 
(viii)	migratory joint pains, 
(ix)	neuropsychologic symptoms, 
(x)	sleep disturbance. 

38 C.F.R. § 4.88a (2000).  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran and 
ask him to specify which joints he is 
requesting service connection based on 
the presence of a chronic disability due 
to an undiagnosed illness.

3.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who have treated the 
veteran for multiple joint pain, memory 
loss, and fatigue since April 1999.  
After securing the necessary release(s), 
the RO should request the records which 
are not already contained in the claims 
folder.  

4.  The RO should obtain the veteran's 
complete VA outpatient treatment records 
since April 1999.  Once obtained, all 
records that are not already contained in 
the file must be associated with the 
claims folder.  

5.  The veteran should be advised to 
submit any additional indicators of 
disability with regard to his multiple 
joint pain, memory loss, and fatigue, 
including, evidence of time lost from 
work or evidence affirming changes in his 
appearance, physical abilities and 
emotional attitude, lay statements by 
witnesses, family members, etc. if such 
evidence will help prove his claims, and 
any medical opinions related to 
diagnoses, causes, or onset of the 
claimed disabilities.  

6.  If the VA is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

7.  Following completion of the above 
development, the veteran should be 
afforded a general medical examination 
with regard to his claim concerning 
fatigue as a chronic disability due to an 
undiagnosed illness and an orthopedic 
examination regarding his claim of 
service connection for multiple joint 
pain as a chronic disability due to an 
undiagnosed illness..  The claims folder 
and a copy of this REMAND must be made 
available to and be reviewed by the 
examiners prior to the examinations.  All 
requested opinions should be supported by 
reference to pertinent evidence of record 
and the clinical evaluation.  As to the 
veteran's claim of memory loss, if (and 
only if) he submits objective evidence of 
such disability, the appropriate 
examination and all indicated testing 
should be accomplished to confirm such 
loss and any causes thereof.  The 
examiner should be asked to comment on 
any opinions of record which conflict or 
agree with the one he supplies.

The general medical examiner should 
ascertain the veteran's work history, 
including the number of jobs worked 
simultaneously and the hours worked per 
week.  Based upon a review of the 
evidence of record, the clinical 
examination, and any laboratory tests 
accomplished, the examiner should state 
for the record whether it is as least as 
likely as not that the veteran has 
chronic fatigue syndrome (see criteria 
listed above) or whether it is as least 
as likely as not that his complaints of 
fatigue are attributable to another known 
diagnostic entity, to an undiagnosed 
illness, or to normal fatigue based on 
his lifestyle.  It is imperative that the 
physician address the presence or absence 
of the objective manifestations of 
chronic fatigue syndrome as set forth in 
the regulation cited above and report 
such findings.  If attributable to an 
undiagnosed illness, the examiner should 
specify the objection indications of 
chronic disability used as a basis to 
determine that chronic fatigue exists.  

The orthopedic examiner should state for 
the record whether it is as least as 
likely as not that the veteran has a 
known clinical diagnosis for the joints 
he is claiming are affected by an 
undiagnosed illness; or whether it is as 
least as likely as not that his 
complaints are attributable to an 
undiagnosed illness.  If attributable to 
an undiagnosed illness, the examiner 
should specify whether there is any 
objective evidence of disability of each 
of the joints in question.  If so, all 
manifestations and the severity thereof 
should be discussed.

8.  When the above development has been 
completed, and the provisions of Veterans 
Claims Assistance Act of 2000 § 3, U.S.C. 
§ 5102 (2000) pertaining to duty to 
assist have been fully carried out 
(including any additional medical 
examinations deemed necessary), the RO 
should review the record and readjudicate 
the claims for entitlement to service 
connection for multiple joint pain, 
memory loss, and fatigue as chronic 
disabilities due to an undiagnosed 
illness.  If any of the determinations 
remain adverse, the veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


